t c summary opinion united_states tax_court roman g satko petitioner v commissioner of internal revenue respondent docket no 12427-02s filed date roman g satko pro_se john w stevens for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether dollar_figure of interest distributed to petitioner from the prudential life_insurance_company is taxable as income to petitioner background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in warren michigan at the time the petition in this case was filed in petitioner purchased a variable appreciable policy vap from the prudential life_insurance_company prudential petitioner believed it was an investment vehicle through which he could fund his retirement at the time he purchased the vap petitioner also had an existing life_insurance_policy with prudential petitioner agreed to have the premiums for the vap paid through loans against the cash_value of his existing life_insurance_policy and from investment earnings derived from the vap the vap premiums totaling dollar_figure were paid_by loans taken from the cash_value of the life_insurance_policy by the cash_value of the life_insurance_policy had been borrowed in full petitioner was unemployed and unable to pay the premiums on the vap which caused the policy to lapse in a class action lawsuit was initiated against prudential for misleading its clients about the vap policies petitioner received a settlement in the amount of dollar_figure prudential issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting the dollar_figure payment of this amount dollar_figure constitutes a return of petitioner's premiums the form 1099-r indicates that the remaining dollar_figure is a taxable_amount petitioner timely filed a form_1040 u s individual_income_tax_return for tax_year claiming the standard_deduction on his schedule b interest and ordinary dividends petitioner reported dollar_figure of interest from the prudential settlement on that same schedule petitioner subtracted the dollar_figure from the subtotal as an adjustment discussion the commissioner's determinations in the notice_of_deficiency are presumed correct and generally taxpayers bear the burden of proving that the commissioner's determination of income_tax deficiencies is incorrect 290_us_111 sec_7491 was added under the internal_revenue_service restructuring reform act of publaw_105_ sec 112_stat_685 if certain requirements of sec_7491 are met the burden_of_proof with respect to factual issues relevant to ascertaining the tax_liability of the taxpayer may shift to the commissioner see 116_tc_438 because the issue in this case is a question of law sec_7491 is inapplicable and the court decides the issue without regard to the burden_of_proof in general with exceptions not applicable here any amount which is received under a life_insurance_contract before the annuity_starting_date and which is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a c the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 the insurance premiums petitioner paid for the policy were returned to him through the settlement petitioner does not deny that the additional dollar_figure is interest or that he received such an amount indeed he refers to it as relief interest petitioner contends that he paid dollar_figure in interest on the loans made against the cash_value of his prudential life_insurance_policy and that he incurred a loss of dollar_figure on the overall transaction he argues that since he sustained a loss on the overall transaction there cannot be any income attributed to him the court interprets petitioner's argument to be that if the distribution pertaining to the vap policy is taxable then the interest incurred on the borrowed funds is investment_interest which should be netted against the interest_income petitioner received via the settlement sec_163 generally allows as an interest_deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 however limits a noncorporate taxpayer's deduction for investment_interest to the net_investment_income of the taxpayer for the taxable_year furthermore sec_163 allows the taxpayer to carry forward any investment_interest expense disallowed under the general limitation for the taxable_year and deduct it as an investment_expense paid_or_accrued in the succeeding taxable_year to the extent that the taxpayer has net_investment_income in that year sec_163 defines net_investment_income as the excess of investment_income over investment_expenses investment_income includes interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business sec_163 sec_469 petitioner would have to have investment_interest expenses_incurred in or carried forward to in order to have something to offset against the interest_income he received from the settlement a statement of policy loan from prudential to petitioner shows that petitioner made an interest payment of dollar_figure in petitioner did not make any other interest payments until july of when unpaid interest of dollar_figure was paid petitioner's inability to document any interest he paid on the loans against his life_insurance_policy up to or during tax_year precludes a deduction for investment_interest for furthermore an interest_deduction here would provide no benefit for petitioner because it is less than the standard_deduction amount 72_tc_931 ndollar_figure affd 670_f2d_123 9th cir petitioner has not presented any evidence which would demonstrate that the interest he received in the settlement is not income to him thus respondent's determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
